DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Rivka Friedman on 12/16/2021.

The application has been amended as follows and all other claims remain unchanged as filed by applicant on 12/15/2021. 

1. (Currently amended) An array substrate, comprising a substrate and a thin film transistor disposed on the substrate, wherein an active layer of the thin film transistor comprises: 
a first region comprising source and drain doped regions doped with a first ion and two channel regions which are not ion-doped, each of the two channel regions disposed between the source and drain doped regions, a first source or drain doped region of the source and drain doped regions extending from a first side of one of the two channel region to a first side of the other of the two channel regions;
a second region at least surrounding sides of the two channel regions that are not in contact with the source and drain doped regions, the second region being doped with a second ion
a gate insulating layer disposed on the active layer; and 
a gate layer disposed on the gate insulating layer, and wherein the gate layer overlaps a pattern of each of the two channel regions from a top view, 
wherein the second region each of the two channel regions and extends along first of the source and drain doped regions so that the second region forms a PN junction with the first source or drain doped regions that extends from the side of the one of the two channel regions to the first side of the other of the two channel regions.
 
5. (Currently amended) The array substrate according to claim 1, 
 
8-13 Canceled
 
14. (Currently amended) A display module comprising an array substrate and a polarizer and a cover plate disposed over the array substrate, the array substrate comprising a substrate and a thin film transistor disposed on the substrate, wherein an active layer of the thin film transistor comprises: 
a first region comprising source and drain doped regions doped with a first ion and two channel regions which are not ion-doped, each of the two channel regions disposed between the source and drain doped regions, a first source or drain doped region of the source and drain doped regions extending from a first side of one of the two channel region to a first side of the other of the two channel regions; and 
a second region at least surrounding sides of the two channel regions that are not in contact with the source and drain doped regions, the second region being doped with a second ion
a gate insulating layer disposed on the active layer; and 
a gate layer disposed on the gate insulating layer, and wherein the gate layer covers a pattern of each of the two channel regions from a top view,
wherein the second region contacts each of the two channel regions and extends along the first source or drain doped region so that the second region forms a PN junction with the first source or drain doped region that extends from the side of the one of the two channel regions to the first side of the other of the two channel regions.
 
.


Allowable Subject Matter

Claims 1-7 and 14-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

After completing a thorough search of independent claims 1 and 14, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a thin film transistor wherein an active layer of the thin film transistor comprises: a second region at least surrounding sides of the two channel regions that are not in contact with the source and drain doped regions, the second region being doped with a second ion; wherein the second region contacts each of the two channel regions and extends along first of the source and drain doped regions so that the second region forms a PN junction with the first source or drain doped regions that extends from the side of the one of the two channel regions to the first side of the other of the two channel regions in combination with the rest of the limitations of the claim.

The closest prior arts on record are Yamazaki (US-20100099227-A1), Yamazaki (US-6184556-B1) and Segawa (US-20070159565-A1). However none of the existing prior arts on record teaches nor would be obvious to add such an element with and obvious motivation or breaking the functionality of the device.

Claims 2-7 and 15-20 are also allowed being dependent on allowable claims 1 or 14.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J GRAY/Examiner, Art Unit 2897